In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1165V
                                          UNPUBLISHED


    HOLLY REYNOLDS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: May 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On September 9, 2020, Holly Reynolds filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), a defined Table Injury, after receiving the tetanus, diphtheria,
and pertussis (“Tdap”) vaccine on October 24, 2018. Petition at 1, ¶ 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 20, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On May 4, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $100,359.40,
representing compensation in the amount of $100,000.00 for her actual pain and

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
suffering, $264.00 for her past unreimbursable expenses, and $95.40 for satisfaction of
the State of Oregon Medicaid lien. Proffer at 1-2. In the Proffer, Respondent represented
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award $100,359.40 as
follows:

    1. A lump sum payment of $100,264.00, representing $100,000.00 for her actual
       pain and suffering and $264.00 for her actual unreimbursable expenses in
       the form of a check payable to Petitioner; and

    2. A lump sum payment of $95.40, representing reimbursement of a Medicaid
       lien for services rendered to Petitioner by the State of Oregon, in the form
       of a check payable jointly to Petitioner and to:

                                    ODHS/Personal Injury Liens
                                           # 503109
                                        PO Box 14512
                                       Salem, OR 97309

Proffer at 2-3. Petitioner agrees to endorse the check to Personal Injury Liens Unit (PIL)
for satisfaction of the Medicaid lien. This amount represents compensation for all items
of damages that would be available under Section 15(a). Id.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 HOLLY REYNOLDS,

                Petitioner,                            No. 20-1165V
                                                       Chief Special Master Corcoran
 v.                                                    ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


      RESPONDENT’S REVISED PROFFER ON AWARD OF COMPENSATION

       On September 9, 2020, Holly Reynolds (“petitioner”), filed a Petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34, alleging that she suffered a shoulder injury related to

vaccine administration (“SIRVA”) in her left shoulder as a result of a Tetanus, Diphtheria, and

Acellular Pertussis (“Tdap”) vaccine administered on October 24, 2018. Petition (“Pet.”) at 1.

On December 17, 2021, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report indicating that this case is appropriate for compensation under the terms of the Act,

and the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation on December 20, 2021. ECF No. 26; ECF No. 28.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that Holly Reynolds should be awarded $100,000.00 in actual pain

and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.       Past, Unreimbursible Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded $264.00 in past, unreimbursible expenses. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       C.       Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy a State of Oregon

Medicaid lien in the amount of $95.40, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Oregon may have against any

individual as a result of any Medicaid payments the State of Oregon has made to or on behalf of

petitioner from the date of her eligibility for benefits through the date of judgment in this case as

a result of her alleged vaccine-related injury suffered on or about October 24, 2018, under Title

XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through two

lump sum payments as described below:

       1)       A lump sum payment of $100,264.00 in the form of a check payable to

       petitioner. 1



1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                  2
       2)      A lump sum payment of $95.40, representing compensation for satisfaction of the
               State of Oregon Medicaid lien, payable jointly to petitioner and to:

                                     ODHS/Personal Injury Liens
                                            # 503109
                                          PO Box 14512
                                        Salem, OR 97309

       Petitioner agrees to endorse this payment to Personal Injury Liens Unit (PIL) for

satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Alexa Roggenkamp
                                                     ALEXA ROGGENKAMP
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     (202) 616-4179
                                                     alexa.roggenkamp@usdoj.gov

DATED: May 4, 2022



                                                 3